Order filed April 10, 2014.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                   NO. 14-13-01144-CV
                       ___________
WILLIAM KARRINGTON, TRUSTEE, JANMARK VENTURES, DAVID
JOACHIM, CLARK SIMMONS AND H.S. JOACHIM FAMILY LIMITED
         PARTNERSHIP, LTD, Appellants/Cross-Appellees
                                         V.
MICHAEL J. KOBERNICK, ALLAN KLEIN AND KOBERNICK & KLEIN
        FAMILIES 2000 TRUST, Appellees/Cross-Appellants


                     On Appeal from the 55th District Court
                             Harris County, Texas
                       Trial Court Cause No. 321010055


                                    ORDER
      The clerk’s record in this appeal was filed April 8, 2014. No reporter’s
record has been filed. Gina Wilburn, the official court reporter for the 55th District
Court, informed this court that appellants had not made arrangements for payment
for the reporter’s record. On February 13, 2014, the clerk of this court notified the
parties that we would consider and decide those issues that do not require a
reporter=s record unless the parties, within 15 days of notice, provided this court
with proof of payment for the record. See Tex. R. App. P. 37.3(c). No response was
filed. On March 17, 2014, the court reporter again notified this court that no
payment arrangements had been made for preparation of the record. Accordingly,
we issue the following order:

      We order appellants and cross-appellants to file their respective appellants’
briefs in this appeal on or before May 12, 2014. If appellants or cross-appellants
fail to comply with this order, the court will dismiss the non-compliant parties’
appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                  PER CURIAM